Citation Nr: 1739002	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left inguinal herniorrhaphy.

2.  Entitlement to an initial compensable rating for residual scarring from status post left inguinal herniorrhaphy.

3.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD) with anxiety disorder.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in December 2018.

The issues of higher ratings for status post left inguinal herniorrhaphy and residual scarring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of the appeal for an initial rating in excess of 70 percent PTSD with anxiety disorder is requested.

2.  Since October 10, 2015, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD with anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an initial rating in excess of 70 percent PTSD with anxiety disorder by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Since October 10, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating in excess of 70 percent for PTSD with anxiety disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative, has withdrawn the appeal for an initial rating in excess of 70 percent PTSD with anxiety disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Entitlement to a TDIU

The Veteran states that he is unable to work due to the manifestations of his service-connected disabilities.  Reviewing the Veteran's February 2006 and May 2016 applications for TDIU benefits, the Veteran has not worked since October 2015.  He last worked as a heavy equipment operator.  Educationally, he received a high school education.  For the following reasons, the Board finds that entitlement to TDIU since October 10, 2015, is established.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as a single disability for the purpose of one 60 percent disability.  See 38 C.F.R. §§ 4.16(a), 4.25.

The Veteran is in receipt of service connection for the following disabilities and respective assigned ratings: PTSD, 70 percent, effective from April 2009 (excluding a period of a temporary 100 percent rating); status post left inguinal herniorrhaphy rated as noncompensable, effective from January 2009; and residual scarring secondary to herniorrhaphy effective from January 2009.  He had a combined 70 percent rating, effective from April 2009 (excluding a period of a temporary 100 percent rating).  

VA outpatient records show that the Veteran was initially seen by mental health unit in October 2009.  He reported that he was having problems with anger management that resulted in an altercation with his girlfriend.  At that time was employed full time as a forklift driver.  He was oriented times 4.  His was normal.  He was fully alert and focused.  His speech was normal.  His thought process was goal directed, linear, and logical.  There was no homicidal or suicidal ideation.  The diagnoses included PTSD and alcohol abuse, in remission by one month.  The Global Assessment of Functioning (GAF) score was 57.  

VA examination was conducted in May 2013.  The Veteran reported his military service, medical, social, and occupational histories.  He reported that he was then-currently employed for the previous 5-6 months as a heavy equipment operator.  The examiner found that the Veteran met the criteria for PTSD.  He had persistent symptoms of sleep impairment, irritability, hypervigilance, and exaggerated startle response.  Other symptoms included in panic attacks, depressed mood and anxiety.  His symptoms caused clinically significant distress or impairment in social, occupational or other areas of functioning.  He had difficulty in establishing and maintaining effective work and social relationships, adapting to stressful circumstances, including work and social relationships, and an inability to establish and maintain effective relationships.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

In February 2016, the Veteran submitted a Veterans' Application for Increased Compensation Based on Unemployability (VA Form-21-8940), in which he reported that he last worked on October 9, 2015.  He submitted a second VA Form-21-8940 in May 2016, in which the Veteran repeated that he last worked on October 9, 2015.  

The record contains a June 2016 private vocational assessment report.  She reported the Veteran's employment history noting that he last worked in November 2015.  She found that the Veteran was vocationally disabled as result of the service connected psychiatric disorder.  She further stated that he had been unable to sustain gainful employment since April 2009.  

In considering the severity of the Veteran's disabilities, his work history, his experience, and the Veteran's own statements as to his inability to resume work due to his conditions, as well as resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities were sufficiently incapacitating as to result in unemployability.  His PTSD had rendered the Veteran, at best, only marginally employable.  As such, any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 5107.  Accordingly, entitlement to a TDIU is granted.  

In considering the effective date, the Veteran filed his original claim for service connection benefits in January 2009 and specifically for entitlement to TDIU, in May 2010.  

As noted above, a video conference was conducted in December 2016.  The Veteran reported his medical history as well as his symptoms.  His attorney reported that the Veteran last worked fulltime in 2009.  The undersigned VLJ explained to the Veteran that this is inconsistent with the e-file.  From a review of the record to include VA examinations reports, as well, the reported work history and salaries noted on VA Form-21-8940, the Veteran reports on 2 different occasions that he was gainfully employed until October 2015.  The undersigned advised the Veteran that the record would be left open an additional 60 days in order to give him more time to submit supplemental evidence to reconcile any inconsistencies.  However, neither the Veteran nor his attorney submitted any evidence to dispute the last date of gainful employment.  

Accordingly, the Board finds that the Veteran met the criteria for TDIU on October 10, 2015, the day after his last day of employment.  


ORDER

The appeal for an initial rating in excess of 70 percent PTSD with anxiety disorder is dismissed.

Entitlement to a total disability rating based on individual unemployability is granted effective October 10, 2015, subject to the laws and regulations governing payment of monetary benefits.



REMAND

The Veteran's most recent and pertinent VA examination for status post left inguinal herniorrhaphy and residual scarring occurred in March 2011.  Since then the Veteran has undergone additional surgery.  The Veteran has provided several statements which suggest that his symptoms have worsened.  Given the above, a new VA examination is thereby necessary.  See Green v. Derwinski, 1 Vet. App. 121 Caselaw Caution (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 Caselaw Caution (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 Caselaw Caution (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The record contains a February 2013 request for VA vocational rehabilitation request from the Veteran's attorney.  All records associated with this VA service should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder/records.

2. Schedule the Veteran for a VA examination to determine the severity of any residuals from left inguinal herniorrhaphy to include scarring.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Finally, readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


